Case 1:19-cv-01121-CMH-TCB Document 9 Filed 10/24/19 Page 1 of 1 PageID# 47




                  IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                     ALEXANDRIA DIVISION



Esvin Gomez                                     )
                                                )
                      Plaintiff(s)              )
v.                                              )      CIVIL ACTION NO. 1:19cv1121
                                                )
Seoul Gool Dae Gee Inc.                         )
                                                )
                      Defendant(s)              )




                                 JUDGMENT BY THE CLERK

       PURSUANT to Rule 68 of the Federal Rules of Civil Procedure, Judgment is hereby

entered in favor of the plaintiff Esvin Gomez against the defendant Seoul Gool Dae Gee Inc. in

the amount of $6,500.00 with costs accrued.




Dated at Alexandria, Virginia, this 24th day of October, 2019.


                                                    FERNANDO GALINDO, CLERK


                                                    BY:            /s/
                                                      Dana Van Metre
                                                      Deputy Clerk
